DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-10, 12 and 14-18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baecke et al (WO 2012/055886), hereinafter Baecke in view of McAuley et al (WO 2010/131189), hereinafter McAuley, and further in view of Veliss et al (US 2008/0060649), hereinafter Veliss.
Regarding claims 1 and 18, Baecke teaches a system for delivering a flow of breathing gas to a patient comprising:
a pressure generating system structured to generate the flow of breathing gas; and a patient interface device fluidly coupled to the pressure generating system, wherein the patient interface device includes a cradle style cushion according to claim 1. (Baecke Fig. 1)
and a cradle style cushion for a patient interface device (Fig. 2), comprising:
a central sealing body portion (Fig. 2: bellows 60), defining an internal chamber (Fig. 4, shows internal chamber), the central sealing body portion comprising:
a front wall (Fig. 3 see below),
a rear wall, (Fig. 3: opposite front wall)
a top wall, (see below) and 
a bottom wall (see below), the top wall including:
a central sealing surface (Fig. 3: surfaces 25 and 30) structured to engage a septum and a bottom of each nostril of a patient when the patient interface device is donned by the patient (paragraph 14), the central sealing surface being generally flat or concave in shape (Fig. 3), 
a first stabilizing surface (fig. 3: 15) and 
a second stabilizing surface (Fig. 3: 20), the first and second stabilizing surfaces each extending upwardly and outwardly with respect to the central sealing surface (Fig. 3) and a top edge of the front wall in a direction away from the bottom wall wherien the first stabilizing surface includes a second front side edge portion (Fig. 3), wherein the first stabilizing surface includes a first front side edge portion (Front side edge of stabilizing portion as seen in fig. 3) and the second stabilizing surface includes a second front side edge portion (Front side edge of stabilizing portion as seen in fig. 3), and wherien the top edge of the front wall, the first front side edge portion and the second front side edge portion together define a front opening of the central sealing body portion (Fig. 3);
and wherein at least one opening is defined in the central sealing surface the at least one opening being sized and configured to provide for passage of a treatment gas from the internal chamber to each nostril of the patient. (Fig. 3 openings 35 and 40, paragraph 13)
a first port portion (Fig. 8), the first port portion including a first opening (hole 95) and a second port portion provided on a second, opposite side of the central sealing body portion (Fig. 8), the second port portion including a second opening (hole 100)
the first port portion and the second port portion being fluidly coupled to the internal chamber of the central sealing body portion (paragraph 23, Fig. 8)
wherein a center line of the central sealing surface extends through a middle of the central sealing surface from a center of the front wall to a center of the rear wall (Fig. 6 center of mask), wherein the center line lies in and defines a sealing plane of the cradle style sealing cushion (paragraph 13, the surfaces 25 and 30 engage a user’s nostrils), wherein the first stabilizing surface includes a first contacting portion that is structured to engage the outside of a first one of the nostrils when the patient interface device is donned by the patient (Fig. 6: 25), wherein the second stabilizing surface includes a second contacting portion that is structured to engage the outside of a second one of the nostrils when the patient interface device is donned by the patient (Fig. 6: 30), and wherein at any point along a surface of each of the first and second contacting portions, the first and second contacting portions are each configured to lie at an angle with respect to the sealing plane that is less than 90 degrees and greater than or equal to 30 degrees. (Paragraph 14 the upper surfaces have an included angle of about 90 degrees). 

    PNG
    media_image1.png
    734
    1339
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Although it appears the nasal cushion of Baecke would engage an outer side of a respective nostril (Fig. 8) when the patient is donned by a patient, it is not explicitly stated.
However, McAuley teaches a cradle style mask (Figs. 10-12) being structured to wrap around and at portions thereof engage an outer side of a respective one of the nostrils of the patient when the patient interface device is donned by the patient. (Fig. 10: 1006, 1007)
side portions which engage the side of a nose and is configured to lie at an angle with respect to the sealing plane that is about 90 degrees and greater than or equal to 30 degrees. (Page 18: lines 5-11, Figs. 10 -11, Fig. 7A, page 18, lines 5-10)
McAuley appears to teach an angle of less than 90 degrees and greater than 30 degrees in Figs. 10 and 11 but does not explicitly state less than 90 degrees. 
However it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the angle of McAuley from approximately parallel (90 degrees to the sealing plane) to less than 90 degrees as applicant appears to have placed no criticality on the claimed range (see paragraph 31 indicating that the angle is less than or equal to 90 and greater or equal to 30 degrees) and since it has been held that” in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exits”
It would have been obvious to a person of ordinary skill in the art to modify the mask of Baecke to have portions that are structured to wrap around and engage an outer side of a respective one of the nostrils of the patient when donned by the patient as disclosed by McAuley in order to form an additional seal and support the location of the mask. (Page 16: lines 22-24)
Baecke does not disclose wherein the first port portion and the second port portion are sized and configured such that when the central sealing surface is engaged with the patient the first opening and the second opening are disposed rearward of the at least one opening defined in the central sealing surface. 
Veliss teaches a nasal mask (Figs. 1-1 -2-1) wherein a first port portion provided (Figs. 1-1 through 2-1: part 25) on and extending from a first side of the central sealing body and a second portion provided on and extending from a second side of the central sealing body(Figs. 1-1 through 2-1: part 25), the first port portion (Figs. 1-1 through 2-1: port portions 25, Fig. 16-2 end of tube 222) and the second port portion (Figs. 1-1 through 2-1: 25, Fig. 16-2 end of tube 222) are sized and configured the central sealing surface is engaged with the patient the first opening and the second opening are disposed rearward of the at least one opening defined in the central sealing surface. (Figs. 1-9, 1-11, 1-13, Fig. 16-2)
It would have been obvious to a person of ordinary skill in the art to have modified the mask of Baecke to have first and second portions configured such that when worn by a patient the first and second openings are disposed rearward of the at least one opening in the central sealing surface as disclosed by Veliss to enable the tubing to be directed behind the head and further to allow separation of sealing forces and forces that stabilize the patient interface on the head. (Paragraph 271)

Regarding claim 2, Baecke in view of McAuley and Veliss teaches the cradle style cushion of claim 1 and Baecke further teaches wherien the bottom wall is structured to be disposed between the upper lip and the nose of the patient when the patient interface device is donned by the patient. (Fig. 9)

Regarding claim 4, Baecke in view of McAuley and Veliss teaches the cradle style cushion of claim 1, and Baecke further teaches wherein the at least one opening comprises a first opening sized (fig. 3: 35) and configured to provide for passage of a treatment gas from the internal chamber to a first nostril of the patient (paragraph 13) and a second opening (Fig. 3: 40) sized and configured to provide for passage of a treatment gas from the internal chamber to a second nostril of the patient. (paragraph 13)

Regarding claim 7, Baecke in view of McAuley and Veliss teaches the cradle style cushion of claim 6, but does not disclose the angle between the first and second contacting portions with respect to the sealing plane when the cradle style cushion is in a resting state.
at any point along the surface of each of the first and second contacting portions, the first and second contacting portions are each configured to lie at an angle with respect to the sealing plane that is less than 90 degrees and greater than or equal to 30 degrees when the cradle style cushion is in a resting state and is not filled with a pressurized gas of 4-30 cmH20. (Page 18: lines 5-11, McAuley teaches that the outer wall is a stiffer wall to maintain its shape)
It would have been obvious to a person of ordinary skill in the art to have proved Baecke with the first and second contacting portions are each configured to lie at an angle with respect to the sealing plane that is less than 90 degrees and greater than or equal to 30 degrees when the cradle style cushion is in a resting state and is not filled with a pressurized gas of 4-30 cmH20 as disclosed by McAuley in order to maintain the overall shape of the seal. (Page 12: lines 15-16)

Regarding claim 8, Baecke in view of McAuley and Veliss teaches the cradle style cushion of claim 6, and Baecke further teaches wherein at any point along the surface of each of the first and second contacting portions, the first and second contacting portions are each configured to lie at an angle with respect to the sealing plane that is less than 90 degrees and greater than or equal to 30 degrees responsive to the cradle style cushion being filled with a pressurized gas of 4-30 cmH20. (paragraph 14 the upper surfaces has an included angle of about 90 degrees)
McAuley also teaches the first and second contacting portions are each configured to lie at an angle with respect to the sealing plane that is less than 90 degrees and greater than or equal to 30 degrees when filled with pressurized gas. (Page 18: lines 5-11)

Regarding claim 9, Baecke in view of McAuley teaches the cradle style cushion of claim 1, wherein the first stabilizing surface and the second stabilizing surface are each provided between the top edge of the front wall and a top edge of the rear wall. (Fig. 3) 
McAuley also teaches wherein the first stabilizing surface and the second stabilizing surface are each provided between the top edge of front wall and a top edge of the rear wall. (Fig. 4c, Fig. 7A, Fig. 10)

Regarding claim 10, Baecke in view of McAuley teaches the cradle style cushion of claim 1, and Baecke further teaches wherein the first stabilizing surface has a generally triangular shape (Fig. 2)  including a first base portion, the first front side edge portion, a first rear side edge portion, and a first apex portion (Fig. 2: 16), and wherein the second stabilizing surface has a generally triangular shape including a second base portion, the second front side edge portion, a second rear side edge portion, and a second apex portion (Fig. 2: 21).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding claim 12, Baecke in view of McAuley and Veliss teaches the cradle style cushion of claim 1 and Baecke further teaches wherein the central sealing body portion is provided with an orifice that provides access to the inner chamber (holes 95, 100) of the central sealing body portion (paragraph 23) but Baecke is silent about the orifice being structured to be coupled to an elbow conduit. 
However, McAuley teaches connection to an elbow conduit. (Fig. 1: connection 113)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Baecke with the elbow of McAuley so that the path of the conduit can adapt to the sleeping position of the patient. (Page 13: lines 32 – page 14 line 2)
	
Regarding claim 14, Baecke in view of McAuley and Veliss teaches the cradle style cushion of claim 1, and Baecke further teaches wherein the central sealing surface is structured to engage a portion of the patient's mouth above an upper lip of the patient when the patient interface device is donned by the patient. (page 6: paragraph 20)
McAuley teaches sealing against the upper lip. (Page 16: lines 15-18)
	
Regarding claim 15, Baecke in view of McAuley and Veliss teaches the cradle style cushion of claim 6.
Baecke discloses that the mask conforms to the shape of the users nose when worn (paragraph 18) but does not disclose the angle when worn by the patient. 
McAuley teaches that when the mask is worn the seal body presses against and about the user’s nose. (Page 21: lines 13-17)
	it would have been obvious to a person of ordinary skill in the art to design the mask of Baecke so that at any point along the surface of each of the first and second contacting portions, the first and second contacting portions are configured to lie at an angle with respect to the sealing plane such as 

Regarding claim 16, Baecke in view of McAuley and Veliss teaches the cradle style cushion of claim 1, wherein the first stabilizing surface and the second stabilizing surface each have a generally triangular, rectangular or trapezoidal shape. (Figs. 2 and 3)

Regarding claim 17, Baecke in View of McAuley and Veliss teaches patient interface device including a cradle style cushion according to claim 1. (Baecke figs. 8 and 9)

Regarding claim 21, Baecke in view of McAuley and Veliss teaches the cradle style cushion of claim 1, and Baecke further teaches wherien the cushion is defined from a unitary piece of material. (Fig. 4, Fig. 7a the cushion portion is made of one piece)

Claims 3 and 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baecke in view of McAuley, further in view of Veliss as applied to claim 1 above, and further in view of Barlow (US 2012/0067349), hereinafter Barlow.
Regarding claim 3, Baecke in view of McAuley and Veliss teaches the cradle style cushion of claim 1 and but does not teach wherien the at least one opening is a single opening sized and configured to provide for passage of a treatment gas from the internal chamber to both nostrils of the patient. 
However Barlow teaches a nasal interface with a single opening sized and configured to provide for passage of a treatment gas from the internal chamber to both nostrils of the patient. (Figs. 1-6, 1-7: 211)


Regarding claim 13, Baecke in view of McAuley and Veliss teaches the cradle style cushion of claim 1, but does not disclose wherein at least a portion of the first stabilizing surface has a first radius of curvature of 0 mm to 1 5 mm and wherein at least a portion of the second stabilizing surface has a second radius of curvature of 0 mm to 15 mm.
However, Barlow teaches a cradle cushion mask (Figs. 1-6, 1-7) wherein at least a portion of the first stabilizing surface has a first radius of curvature of 0 mm to 1 5 mm and wherein at least a portion of the second stabilizing surface has a second radius of curvature of 0 mm to 15 mm. (Paragraph 251)
It would have been obvious to a person of ordinary skill in the art to have modified the mask of Baecke in view of McAuley to that at least a portion of the stabilizing surface has a radius of curvature between 0 to 15 mm in order to provide stabilizing surfaces with a geometry with will allow sealing with the sides of user’s nose. (Paragraph 249, 252)

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baecke in view of Allan et al (US 2011/0146685), hereinafter Allen. 
Regarding claim 19, Baecke teaches  a cradle style cushion for a patient interface device (Fig. 2), comprising:
a central sealing body portion (fig. 2: 60) defining an internal chamber (Fig. 4 shows internal chamber), the central sealing portion comprising:
a front wall (Fig. 3: see below) including,
rear wall (Fig. 3: opposite front wall), a bottom wall (See below), and 
a top wall (See below) comprising:
a central sealing surface (Fig. 3: surfaces 25 and 30) structured to engage a septum and a bottom or each nostril of a patient when the patient interface device is donned by the patient (Paragraph 14), the central sealing surface having at least one opening defined therethrough that is sized and configured to provide for passage of a treatment gas from the internal chamber to at least one nostril of the patient (Fig. 3, paragraph 14),
a first stabilizing surface (Fig. 3: 15), and 
a second stabilizing surface (Fig. 3: 20),
wherein the first and second stabilizing surfaces each extending upwardly and outwardly with respect to the central sealing surface (fig. 3) and a top edge of the front wall in a direction away from the bottom wall (Fig. 3) and are structured to wrap around and at portions thereof engage an outer side of a respective one of the nostrils of the patient when the patient interface device is donned by the patient (Fig. 3, Fig. 8), 
wherein the first stabilizing surface includes a first front side edge portion (Fig. 3) and the second stabilizing surface includes a second front side edge portion (Fig. 3), and
wherein the top edge of the front wall, the first front side edge portion and the second front side edge portion together define a front opening of the central sealing body portion. (Fig. 3)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Baecke does not teach a front wall having a plurality of exhaust holes defined therein.
However, exhaust vents in a nasal mask are well-known. Allen teaches a nasal mask (Fig. 13) having exhaust vents in the front wall (fig. 13: 1115). Allan further teaches masks which wrap and engage the side of the nose. (Paragraph 381)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Baecke with the plurality of exhaust holes as disclosed by Allen in order to allow for exhausting of the user’s exhaled gases. (Paragraph 514)

Regarding claim 20, Baecke in view of Allen teaches the cradle style cushion of claim 19, and Baecke further teaches wherien the cushion is defined from a unitary piece of material. (Figs. 4, Fig. 8, the cushion portion is one-piece)



Response to Arguments

Applicant’s arguments with respect to claim 1 have been considered but are not persuasive. Applicant argues that the prior art references do not disclose an angle of the contacting portion to the sealing plane of less than 90 degrees or greater than 30 degrees. McAuley teaches that the sides are close to 90 degrees and further shows embodiments (Figs. 10 and 11) which appear to have angles of less than 90 degrees. It has been held in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exits”.  Therefore, since the prior art teaches that the contacting portion is close to 90 degrees it would be obvious to a person or ordinary skill prior to the filing date of the invention to have modified the angle to be less than 90 degrees in order to ensure proper engagement with the nose. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/               Examiner, Art Unit 3785